             Case 1:19-mc-00232-JPO Document 5 Filed 08/10/21 Page 1 of 5




Warren E. Gluck, Esq.
Matthew R. DiBlasi, Esq.
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, NY 10019
(212) 513-3200
warren.gluck@hklaw.com
matthew.diblasi@hklaw.com

Attorneys for Plaintiff-Judgment-Creditor
FG Hemisphere Associates, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FG HEMISPHERE ASSOCIATES, LLC,                               19-mc-00232-JPO

                       Plaintiff-Judgment-Creditor,
                                                             DECLARATION OF WARREN E.
                 v.                                          GLUCK

DEMOCRATIC REPUBLIC OF CONGO, et ano.,

                       Defendant-Judgment-Debtor.


       WARREN E. GLUCK, an attorney duly admitted to practice before the United States District

Court for the Southern District of New York, declares under penalty of perjury, in accordance with the

provisions of 28 U.S.C. § 1746, as follows:

       1.      I am a partner with the firm of Holland & Knight LLP, attorneys for plaintiff FG

Hemisphere Associates, LLC (“Plaintiff”). I am familiar with the facts and circumstances underlying

this dispute and respectfully submit this declaration in support of Plaintiff’s ex parte application pursuant

to Rule 69 of the Federal Rules of Civil Procedure (“FRCP”) and Article 52 of New York’s Civil Practice

Law and Rules (“CPLR”): (i) authorizing Plaintiff to deliver writs of execution to the United States

Marshals Service pursuant to Article 52 of the CPLR permitting execution on the Democratic Republic

of Congo (“DRC”) and its agents’ property in the United States; (ii) authorizing Plaintiff to issue
               Case 1:19-mc-00232-JPO Document 5 Filed 08/10/21 Page 2 of 5




restraining notices on TD Bank and the United Nations Federal Credit Union (“UNFCU”) accounts of

the DRC and its sub-division, the Permanent Mission of the Democratic Republic of Congo (“DRC

Mission”), Ignace Gata Mavita wa Lufuta, Paul Losoko Efambe Empole, Victoria Lieta Liolocha,

Hippolyte Kingonzila Mfulu, Bianza Therese Yvette Mpinga or Marie Huguette Nkus Ngung

(collectively the “Co-Conspirators”) pursuant to Federal Rules of Civil Procedure (“FRCP”) 64 and

69(a) and CPLR § 5222; (iii) directing TD Bank and the UNFCU, as garnishees, pursuant to FRCP 64

and 69(a) and CPLR §§ 5225(b) and 5227, to turn over all assets of the DRC and its sub-division, the

DRC Mission, held in accounts in the name of the DRC Mission or in the names of any of the Co-

Conspirators; (iv) permitting Plaintiff to maintain priority over other creditors who may also seek to

attach or execute upon the same assets subject to this ex parte application; (v) requiring the DRC and its

agents to respond to expedited discovery so that Plaintiff can identify any additional property in the

United States that is or will become available to satisfy Plaintiff’s judgments; and (vi) for such other and

further relief as the Court deems appropriate.

        2.      Attached hereto as Exhibit 1 is a true and correct copy of a December 21, 2015 order

from the United States District Court for the District of Columbia reviving a judgment issued by the

court on September 19, 2004 in the amount of $11,725,844.96, together with interest at the annual rate

of 9% on the sum of $11,179,266.36, to be calculated based on the amount of each overdue installment

included in said sum, starting on the respective due date and up to the date of full payment, plus interest

at the annual rate of 5% on the sum of $546,578.60, starting on March 4, 2001 and up to the date of full

payment, together with fees and costs (the “2004 Judgment”).

        3.      Attached hereto as Exhibit 2 is a true and correct copy of a December 21, 2015 order

from the United States District Court for the District of Columbia reviving a judgment issued by the

court on January 31, 2005 in the amount of $18,430,555.47, together with interest at the annual rate of



                                                  2
#86147783_v1
               Case 1:19-mc-00232-JPO Document 5 Filed 08/10/21 Page 3 of 5




8.75% on the sum of $18,073,746.94, to be calculated based on the amount of each overdue installment

included in said sum, starting on the respective due date and up to the date of full payment, plus interest

at the annual rate of 5% on the sum of $356,808.52, starting on March 4, 2001 and up to the date of full

payment, together with fees and costs (the “2005 Judgment” and collectively with the 2004 Judgment,

the “Judgments”),

        4.      Attached as Exhibit 3 is a true and correct copy of the 2004 Judgment, registered in this

Court on May 2, 2019, pursuant to 28 U.S.C. § 1963, with the United States District Court for the

Southern District of New York, in the action captioned FG Hemisphere Assocs., LLC v. Dem. Repub. of

Congo, and Societe Nationale E’Electricite (S.N.E.L.), No. 1:19-mc-00232-JPO (S.D.N.Y.).

        5.      Attached as Exhibit 4 is a true and correct copy of the 2005 Judgment, registered in this

Court on April 11, 2019, pursuant to 28 U.S.C. § 1963, with the United States District Court for the

Southern District of New York, in the action captioned FG Hemisphere Assocs., LLC v. Dem. Repub. of

Congo, and Societe Nationale E’Electricite (S.N.E.L.), No. 1:19-mc-00189-DLC (S.D.N.Y.).

        6.      Plaintiff has been deprived of substantial amounts of interest and access to its property

since the Judgments have been issued. Moreover, the DRC has given no indication that they intend to

facilitate the transfer of Plaintiff’s property pursuant to the Judgments.

        7.      Under the circumstances and as set forth in this ex parte application, good and sufficient

cause exists for immediate ex parte relief because the requested relief is necessary to prevent further

harm to Plaintiff and prior notice is impractical under the circumstances. Absent immediate relief,

further delay and dissipation of the subject assets will likely result.

        8.      No previous request for the relief sought in the ex parte application has been made to this

Court or any other court.




                                                   3
#86147783_v1
               Case 1:19-mc-00232-JPO Document 5 Filed 08/10/21 Page 4 of 5




        9.      Pursuant to Fed. R. Civ. P. 69(a)(1), “[t]he procedure on execution—and in proceedings

supplementary to and in aid of judgment or execution—must accord with the procedure of the state

where the court is located ...” Based on Fed. R. Civ. P. 69(a)(1), Plaintiff may invoke the enforcement

devices of the CPLR to enforce the Judgments.

        10.     Pursuant to Plaintiff’s ex parte application, attached hereto as Exhibit 5, is the proposed

Restraining Notice to be served on TD Bank, which ostensibly holds Gata’s account.

        11.     Pursuant to Plaintiff’s ex parte application, attached hereto as Exhibit 6, is the proposed

Restraining Notice to be served on UNFCU, which holds the accounts of the DRC Mission, Gata,

Empole, Liolocha, Mfulu, Mpinga, and Ngung.

        12.     Pursuant to CPLR § 5225(b), TD Bank and UNFCU should be ordered to immediately

turn over to Plaintiff all of the assets of the DRC and its sub-division, the DRC Mission, held in accounts

in the name of the DRC Mission or in any of the names of the Co-Conspirators to satisfy the Judgments.

CPLR 5225(b), provides, in pertinent part:

        (b) Property Not in the Possession of Judgment Debtor. Upon a special proceeding
        commenced by the judgment creditor, against a person in possession or custody
        of money or other personal property in which the judgment debtor has an interest,
        or against a person who is a transferee of money or other personal property from
        the judgment debtor, where it is shown that the judgment debtor is entitled to the
        possession of such property or that the judgment creditor’s rights to the property
        are superior to those of the transferee, the court shall require such person to pay
        the money, or so much of it as is sufficient to satisfy the judgment, to the judgment
        creditor and, if the amount to be so paid is insufficient to satisfy the judgment, to
        deliver any other personal property, or so much of it as is of sufficient value to
        satisfy the judgment, to a designated sheriff. Costs of the proceeding shall not be
        awarded against a person who did not dispute the judgment debtor’s interest or
        right to possession. Notice of the proceeding shall also be served upon the
        judgment debtor in the same manner as a summons or by registered or certified
        mail, return receipt requested. The court may permit the judgment debtor to
        intervene in the proceeding. The court may permit any adverse claimant to
        intervene in the proceeding and may determine his rights in accordance with
        section 5239.




                                                  4
#86147783_v1
               Case 1:19-mc-00232-JPO Document 5 Filed 08/10/21 Page 5 of 5




        13.       As explained in the accompanying Memorandum of Law, Plaintiff is not required to bring

a “special proceeding” but may properly seek relief under CPLR 5225(b) by way of motion in this

Federal action.

        14.       This Court possesses in personam jurisdiction over UNFCU and TD Bank. On August

9, 2021 at approximately 7:59 PM EST, I accessed the Corporation and Business Database (the

“Corporations Database”) maintained by the New York State Department of State, Division of

Corporations, available at https://apps.dos.ny.gov/publicInquiry/.

        15.       The Corporations Database indicates that “United Nations Federal Credit Union” is

registered to do business in the state of New York, and has designated a registered agent in the State of

New York for the service of process. A true and correct copy of the record is attached hereto as Exhibit

7.

        16.       The Corporations Database also indicates that TD Bank N.A. is registered to do business

in the State of New York. A true and correct copy of the record is attached hereto as Exhibit 8.

        I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       August 10, 2021




                                                      ____________________________
                                                            Warren E. Gluck




                                                  5
#86147783_v1
